DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 01/05/2021, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 07/06/2018. The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 01/05/2021 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	In regard to Claim 20, the claim recites a “computer-readable medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the processor readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11.	Claims 1 – 9, 11 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Racape et al. (US 20200195920 A1), hereinafter “Racape,” in view of Kim et al. (US 20160142734 A1), hereinafter “Kim.”

	In regard to claim 1, Racape discloses: an image decoding method (Racape, Abstract and Par. 0003: a method for video decoding is presented; See also Fig. 2 and Par. 0039) 
reconstructing a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode; (Racape, Par. 0045: intra modes from all the above available neighbors (of the current block) are analyzed and the most frequent mode is selected as the above intra mode (i.e., "A"); most frequent intra mode is selected as the left mode (i.e., "L"); See also Pars. 0060, 0070 and Par. 0076: Table 6 shows an exemplary block's MPM initial list construction. In this example, VER is the most frequent mode in the initial list; - This suggests a predetermined intra prediction mode) 
deriving, on the basis of the MFM indicator, the intra prediction mode of the current block; (See again above citations from Racape in Par. 0045; Pars. 0060, 0070 and Par. 0076 in regard to selecting intra prediction mode of the current block; See also Par. 0104: detrermining MPM intra prediction mode of a current block) and 
Racape is not specific about the feature: generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode.
Nonetheless, Kim teaches generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode. (See Kim, Abstract and disclosure in Claim 1 of Kim: generate a prediction value for the current prediction block, by performing the intra prediction on the current prediction block in response to checking of the information related to the intra prediction from the decoded stream; processor configured to generate the prediction value for the current prediction block, by performing the intra prediction either based on an intra prediction mode determined from a neighboring block of the current prediction block or based on an intra prediction mode from among a plurality of intra prediction modes)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Racape and Kim, before him/her, to combine the features of those references, in order to achieve a an image decoding method comprising reconstructing a most frequent mode (MFM) indicator indicating 	In regard to claim 2, the combination of Racape and Kim discloses: the image decoding method of claim 1, wherein the predetermined intra prediction mode is a Planar mode. (Racape, Pars. 0029, 0030: 0045: A set of 35 intra prediction modes is available in HEVC, including a planar (indexed 0); HEVC specifies an MPM list consisting of three distinct modes, which is constructed from the prediction modes of the intra coded CUs on the top and left of the current CU, the planar mode; See also Pars. 0041, 0086 and 0102)	In regard to claim 3, the combination of Racape and Kim discloses: the image decoding method of claim 1, wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the predetermined intra prediction mode. (See rationale applied to rejection of Claim 1 as analyzed above on the basis of Racape, Par. 0045: intra modes are analyzed and the most frequent mode is selected as the above intra mode (i.e., "A"); most frequent intra mode is selected as the left mode (i.e., "L"); See also Pars. 0060, 0070 and 0076: Table 6: exemplary block's MPM initial list construction; VER is the most frequent mode in the initial list; - (i.e., value of MFM indicating derivation of intra prediction mode of a current block to be a predetermined intra prediction mode))	In regard to claim 4, the combination of Racape and Kim discloses: the image decoding method of claim 1, wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block (Racape, Par. 0045: first value associated with most frequent mode selected for intra mode ("A"); second value associated with most frequent mode selected for intra mode ("L"); See also Pars. 0060, 0070 and Par. 0076; See further Abstract:  construct an MPM list for encoding or decoding an intra prediction mode, a plurality of neighbor blocks or pre-defined intra prediction modes may be used. An intra mode for the neighbor blocks, or from the pre-defined intra prediction modes, is checked for availability; Figs. 3 – 6: constructing MPM list) and the intra prediction mode of the current block is derived on the basis of the MPM list. (Racape, Par. 0047: neighbor (of current block) intra prediction modes: left (L), above (A), below_left (BL), above_right (AR), and above_left (AL) as shown in FIG. 3, are considered for the MPM list construction; See also Kim, disclosure in Claim 1: performing the intra prediction either based on an intra prediction mode determined from a neighboring block of the current prediction block or based on an intra prediction mode from among a plurality of intra prediction modes (i.e., an MPM list))	In regard to claim 5, the combination of Racape and Kim discloses: the image decoding method of claim 4, wherein the MPM list is constructed so as not to include the predetermined intra prediction mode. (See Kim, Pars. 0024 and 0030: prediction mode determined as not being included in the bitstream; See also Racape, Abstract: If available, the intra mode may be included in the MPM list if it is not already included in the list; - The disclosure suggests that MPM list can be constructed so as not to include the predetermined intra prediction mode; Par. 0055: MPM list is initially formed by adding five neighbor intra prediction modes into the MPM list. However, one or more of the five neighbor blocks may not exist or may not use intra mode)	In regard to claim 6, the combination of Racape and Kim discloses: the image decoding method of claim 4, wherein the neighboring blocks of the current block include at least one among a top right block of the current block and a bottom left block of the current block. (See rationale applied to rejection of Claim 4 as analyzed above on the basis of Racape, Pars. 0060, 0070 and Par. 0076; See further Abstract:  construct an MPM list for encoding or decoding an intra prediction mode, a plurality of neighbor blocks or pre-defined intra prediction modes may be used, intra mode for the neighbor blocks; Fig. 3 and Par. 0047: neighbor (of current block) intra prediction modes: left (L), above (A), below_left (BL), above_right (AR), and above_left (AL) as shown in FIG. 3: neighboring blocks of the current block including one among a top right block of the current block and a bottom left block of the current block)	In regard to claim 7, the combination of Racape and Kim discloses: the image decoding method of claim 4, wherein when the intra prediction mode of the neighboring block is unavailable, (See Racape, Par. 0048: If the intra mode is not available, for example, if the neighboring block does not exist or is not intra coded, the MPM list is unchanged) the unavailable intra prediction mode of the neighboring block is set to be a Planar mode. (See rationale applied to rejection of Claim 2 in regard to the feature of the unavailable intra prediction mode of the neighboring block being set to be a Planar mode, on the basis of Racape, Pars. 0029, 0041: A set of 35 intra prediction modes is available in HEVC, including a planar (indexed 0); HEVC specifies an MPM list consisting of three distinct modes, which is constructed from the prediction modes of the intra coded CUs on the top and left of the current CU, the planar mode; See also Pars. 0041, 0086 and 0102    predetermined intra prediction mode is a Planar mode)	In regard to claim 8, the combination of Racape and Kim discloses: the image decoding method of claim 4, wherein the MPM list includes five MPM candidates. (See Racape, Par. 0055:  MPM list is initially formed by adding five neighbor intra prediction modes into the MPM list)	In regard to claim 9, the combination of Racape and Kim discloses: the image decoding method of claim 4, further comprising: reconstructing an MPM indicator indicating whether or not the intra prediction mode of the current block is included in the MPM list, (See Racape, Par. 0103:  Because the context depends on the intra prediction mode associated with the MPM, the MPM list should be reconstructed/decoded during the parsing of the MPM index, to have access to the proper context) wherein only when the MPM indicator has a first value, (See rationale applied to rejection of Claim 3 as analyzed above on the basis of Racape, Par. 0045 and Pars. 0060, 0070 and 0076: Table 6: exemplary block's MPM initial list construction; VER is the most frequent mode in the initial list; - (i.e., value of MFM indicating derivation of intra prediction mode of a current block to be a predetermined intra prediction mode); - (i.e., when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the predetermined intra prediction mode))
	In regard to claim 11, the combination of Racape and Kim discloses: an image encoding method (See Racape, Par. 0039: Fig. 2 illustrates a block diagram of an exemplary HEVC video decoder 200. In the exemplary decoder 200, a bitstream is decoded by the decoder elements as described below. Video decoder 200 generally performs a decoding pass reciprocal to the encoding pass as described in FIG. 1, which performs video decoding as part of encoding video data) comprising: determining an intra prediction mode of a current block; generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode; deciding whether or not the intra prediction mode of the current block is a predetermined intra prediction mode; and encoding, on the basis of a result of the decision, a most frequent mode (MFM) indicator. (See rationale applied to rejection of Claim 1 as analyzed above, since the decoder generally performs a decoding pass reciprocal to the encoding pass, as indicated by the limitations of the instant claim.) 	In regard to claim 12, the combination of Racape and Kim discloses: the image encoding method of claim 11, wherein the predetermined intra prediction mode is a Planar mode. (See rationale applied to rejection of Claim 2 as analyzed above, and on the basis of Racape, Pars. 0029, 0030: 0045; Pars. 0041, 0086 and 0102, since the decoder of Claim 2 generally performs a decoding pass reciprocal to the encoding pass, as indicated by the limitations of the instant claim.)	In regard to claim 13, the combination of Racape and Kim discloses: the image encoding method of claim 11, wherein when the intra prediction mode of the current block is the predetermined intra prediction mode, the MFM indicator is encoded as a first value. (See rationale applied to rejection of Claim 3 as analyzed above, since the decoder of Claim 3 generally performs a decoding pass reciprocal to the encoding pass, as indicated by the limitations of the instant claim.)	In regard to claim 14, the combination of Racape and Kim discloses: the image encoding method of claim 11, wherein when the intra prediction mode of the current block is not the predetermined intra prediction mode, the MFM indicator is encoded as a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block and the intra prediction mode of the current block is encoded on the basis of the MPM list. (See rationale applied to rejection of Claim 4 as analyzed above, since the decoder of Claim 4 generally performs a decoding pass reciprocal to the encoding pass of Claim 14, as indicated by the limitations of the instant claim.)	In regard to claim 15, the combination of Racape and Kim discloses: the image encoding method of claim 14, wherein the MPM list is constructed so as not to include the predetermined intra prediction mode. (See rationale applied to rejection of Claim 5 as analyzed above, since the decoding method of Claim 5 generally performs a decoding pass reciprocal to the encoding pass of Claim 15, as indicated by the limitations of the instant claim.)	In regard to claim 16, the combination of Racape and Kim discloses: the image encoding method of claim 14, wherein the neighboring blocks of the current block include at least one among a top right block of the current block and a bottom left block of the current block. (See rationale applied to rejection of Claim 6 as analyzed above, since the decoding method of Claim 6 generally performs a decoding pass reciprocal to the encoding pass of Claim 16, as indicated by the limitations of the instant claim.)	In regard to claim 17, the combination of Racape and Kim discloses: the image encoding method of claim 14, wherein when the intra prediction mode of the neighboring block is unavailable, the unavailable intra prediction mode of the neighboring block is set to be a Planar mode. (See rationale applied to rejection of Claim 7 as analyzed above, since the decoding method of Claim 7 generally performs a decoding pass reciprocal to the encoding pass of Claim 17, as indicated by the limitations of the instant claim.)	In regard to claim 18, the combination of Racape and Kim discloses: the image encoding method of claim 14, further comprising: encoding an MPM indicator indicating whether or not the intra prediction mode of the current block is included in the MPM list, wherein only when the MPM indicator has a first value, the MFM indicator is encoded. (See rationale applied to rejection of Claim 9 as analyzed above, since the decoding method of Claim 9 generally performs a decoding pass reciprocal to the encoding pass of Claim 18, as indicated by the limitations of Claim 18)	In regard to claim 20, the combination of Racape and Kim discloses: a computer-readable recording medium storing a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode, the MFM indicator is used to derive the intra prediction mode of the current block, and the intra prediction mode is used to generate a prediction block of the current block by performing intra prediction on the current block. (See rationale applied to rejection of Claim 5 as analyzed above, since the decoding method of Claim 5 generally performs a decoding pass reciprocal to the encoding pass of Claim 15, as indicated by the limitations of the instant claim.)

12.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Racape” in view of Kim and further view of Lin et al. (US 20200007862 A1), hereinafter “Lin.”
	In regard to claim 10, the combination of Racape and Kim discloses: the image decoding method of claim 1, but not the additional limitations to Claim 1 to make up Claim 10.
 	However, Lin teaches the feature: wherein one among multiple reference sample lines is selected to perform the intra prediction, (See Lin: disclosure in Claim 4: when the index indicates that the intra prediction operation is performed by using image samples of a multiple reference line (MRL)) and only when the selected reference sample line is the first reference sample line, filtering is performed on the reference sample line. (See Lin, Abstract: method of adaptive filtering for multiple reference line of intra prediction in video coding; video decoding apparatus therewith provided in the disclosure; method of adaptive filtering is used to dynamically determine operation of filtering; See also disclosures in claims 4, 6 and 19 of Lin: selecting the filter corresponding to the filter index to perform Reference Smoothing Filtering (RSF), wherein when the index indicates that the intra prediction operation is performed by using image samples of a neighboring reference tier (RT), after the RSF operation is performed on the input sample, the filtered sample is output; and when the index indicates that the intra prediction operation is performed by using image samples of a multiple reference line (MRL), the filter index indicates that the input sample is directly output as the filtered sample)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Racape, Kim and Lin, before him/her, to combine the features of those references, in order to achieve a an image decoding method comprising a method of adaptive filtering for multiple reference line of intra prediction in video coding; the method of adaptive filtering is used to dynamically determine 

	In regard to claim 19, the combination of Racape and Kim discloses: the image encoding method of claim 11, wherein one among multiple reference sample lines is selected to perform the intra prediction, and only when the selected reference sample line is the first reference sample line, filtering is performed on the reference sample line. (See rationale applied to rejection of Claim 5 as analyzed above, since the decoding method of Claim 5 generally performs a decoding pass reciprocal to the encoding pass of Claim 15, as indicated by the limitations of the instant claim.)

References considered but not cited
13.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Galpin et al. (US 20190208200 A1) teaches METHOD AND APPARATUS FOR OMNIDIRECTIONAL VIDEO CODING WITH ADAPTIVE INTRA MOST PROBABLE MODES.
Chien et al. (US 20120307894 A1) teaches INTRA PREDICTION MODE CODING WITH DIRECTIONAL PARTITIONS.
Rath et al. (US 20200169752 A1) teaches METHOD AND APPARATUS FOR MOST PROBABLE MODE (MPM) REORDERING FOR INTRA PREDICTION.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/TSION B OWENS/Primary Examiner, Art Unit 2487